            Case 3:20-cv-00394-RCJ-CLB Document 14 Filed 09/20/20 Page 1 of 2




 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4

 5   ADRIANA MARTINEZ,

 6                   Plaintiff,                             Case No. 3:20-CV-00394-RCJ-CLB

 7   vs.                                                                  ORDER

 8   WILD CHERRY TRUCKING, INC., et al.,

 9                   Defendants.

10

11          Plaintiff filed this suit in Nevada state court, and Defendants Wild Cherry Trucking and

12   James Dunnington subsequently filed a notice of removal. (ECF No. 1.) Plaintiff then moved for

13   remand arguing, among other things, that Defendants did not have unanimous consent to removal.

14   (ECF No. 11.) Removing Defendants filed a notice of non-opposition to Plaintiff’s motion,

15   explaining that they had believed consent was unanimous due to a prior experience with Defendant

16   Carry-On Trailer’s former counsel, but did not realize that Defendant Carry-On Trailer had hired

17   new counsel. (ECF No. 12.) Defendant Carry-On Trailer filed a joinder to Plaintiff’s motion to

18   remand. (ECF No. 13.)

19          Under 28 U.S.C. § 1441(a), removal is available where a “civil action [is] brought in a

20   State court of which the district courts of the United States have original jurisdiction.” Under 28

21   U.S.C. § 1446(b)(2)(A), any “civil action . . . removed solely under section 1441(a)[] [requires] all

22   defendants who have been properly joined and served . . . join in or consent to the removal of the

23   action.” Removing Defendants concede that there is not unanimous consent to the removal. This

24   Court therefore grants Plaintiff’s motion.


                                                   1 of 2
           Case 3:20-cv-00394-RCJ-CLB Document 14 Filed 09/20/20 Page 2 of 2




 1                                          CONCLUSION

 2          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (ECF No. 11) is

 3   GRANTED.

 4          IT IS FURTHER ORDERED that this case shall be REMANDED to the Eighth Judicial

 5   District Court, Clark County, State of Nevada.

 6          IT IS FURTHER ORDERED that the clerk of court shall close this case.

 7          IT IS SO ORDERED.

 8   Dated September 20, 2020.

 9

10                                               _____________________________________
                                                           ROBERT C. JONES
11                                                      United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2 of 2
